DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Rejoinder
Claims 6-8 and 11 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 1/24/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). On further consideration of the allowable subject matter based on the examiner’s searches, the restriction requirement of Group IV, claim 9, is withdrawn. Claim 9 is no longer withdrawn from consideration because the claim(s), as amended by Examiner’s amendment below, is directed to the resulting peptide of the allowed method, and this peptide has been found to be free of the prior art and otherwise allowable.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in a telephonic interview with Agent  Sharone R. Godesh concluding on 9/6/22. An Interview Summary is provided herewith and is part of the record.
This application has been amended as follows:
All amendments are with respect to the claims of 6/14/22.

Please amend claim 6 as follows:
In step 4, line 2, after “digestion” add a comma and a space after the comma.
In step 7, replace lines 2 and 3 with -- inflammatory activity, and the β-LG-derived peptide showing anti-inflammatory activity is: --

Please amend claim 9 in its entirety to read as follows: -- An anti-inflammatory peptide consisting of the amino acid sequence Phe-Tyr-Gln-Ala (SEQ ID NO:4). --

CANCEL CLAIMS 1-4.

Allowed Claims
Claims 6-9 and 11 are allowed.

Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:
Claim 6 is directed to a series of steps that extract and sequentially treat β-lactoglobulin, including digesting it, and then identifying a tetrapeptide, SEQ ID NO:4, which applicant shows to have anti-inflammatory activity.
Whereas art such as US 5952193 and US 9877995, made of record in the 3/22/22 non-final Office action, teach some but not all steps of claim 6, the examiner has not found art that teaches all of the steps of claim 6, nor that has identified the tetrapeptide of SEQ ID NO:4, including that it possesses anti-inflammatory activity.
The objection to the specification is withdrawn based on applicant’s amendments thereto.
The objections to claims 6 and 8 are withdrawn based on applicant’s amendments thereto.
The 35 USC 112(b)/2 indefiniteness rejection of claims 6-8 is withdrawn based on claim amendments.
The 35 USC 112(d)/4 improper dependent form rejection of claims 7 and 8 is withdrawn based on claim amendments.
Any comments considered necessary by Applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not normally be working on Monday/Tuesday and on Wednesday-Friday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658




/FRED H REYNOLDS/Primary Examiner, Art Unit 1658